Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/451,737 filed on 06/25/2019.
Claims 1 – 21 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2019, 09/10/2019, 06/16/2020, 07/22/2021 and 11/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2016/0109232 A1) in view of Hayashi (DE 69928203 T2).

Regarding claim 1, Shin discloses: “a method for controlling a laser projection module [see para: 0156; The plurality of light emitting devices may emit infrared rays. The light emitting devices may be laser diodes for converting an electric signal into an optical signal], wherein the laser projection module comprises a plurality of point light sources [see para: 0035; FIGS. 6A and 6B are conceptual views illustrating an embodiment where a plurality of light emitting devices are arranged at each of a plurality of light emitting units with the same pattern according to the present invention], the plurality of point light sources are grouped to form a plurality of light-emitting arrays [see para: 0192; As shown in a second drawing of FIG. 3A, the mobile terminal 100 of the present invention may further include a plurality of lenses 127 formed to correspond to the plurality of light emitting units 126, respectively. The number of the lenses 127 may be the same as the number of the light emitting units 126. The plurality of lenses 127 may be called ‘micro array lenses’, and a single lens may be called a ‘micro lens’ or ‘projection lens], and the method comprises: 
obtaining a current distance between the laser projection module and a user [Shin see para: 0201; The controller 180 may measure a distance between the subject and the camera (or the light emitting portion 124)]; 
determining a target number of light-emitting arrays from the plurality of light-emitting arrays according to the current distance [Shin see para: 0207; For instance, as shown in a first drawing of FIG. 3B, the plurality of light emitting devices 125 may be formed to have a first pattern on a first light emitting unit 126 a among the plurality of light emitting units 126, and the plurality of light emitting devices 125 may be formed to have a second pattern on a second light emitting unit 126 b among the plurality of light emitting units 126]; and 
[shin see para: 0255; For instance, when the amount of light emitted from the light emitting units and then reflected from the subject is smaller than a reference amount, the controller 180 may increase the number of light emitting units which emit light. As another example, the controller 180 may determine a condition of light around the mobile terminal 100, using at least one of the sensing unit 140, the camera 121 and the light emitting portion 140. For instance, when peripheral light (e.g., infrared rays rather than light emitted from the light emitting units) is irradiated onto the subject with the amount more than a reference amount, the controller 180 may increase the number of light emitting units which emit light].  
Shin does not explicitly disclose: “the plurality of light-emitting arrays are controlled independently”.
However, Hayashi teaches: “the plurality of light-emitting arrays are controlled independently [see para: 0020; Preferably The laser emitting unit has multiple light emitting units Elements that emit multiple laser beams, emitting the light Controlled elements independently be, each of the light-emitting elements to different Frequencies can be modulated. And see para: 0021; In a preferred embodiment The laser emitting unit has a plurality of light-emitting units Individual elements to emit the multiple laser beams, wherein the light-emitting elements are excited independently of each other and only necessary reference surfaces by each of the light-emitting elements are formed by they are turned on or off].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Shin to add the teachings of Hayashi as above, in order to control the plurality of light-emitting arrays independently by the image processor [Hayashi see para: 0020].

Regarding claim 11 and 21, claim 11 and 21 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Claim 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2016/0109232 A1) in view of Hayashi (DE 69928203 T2) and further in view of Norose (JP 2013-020569 A1).

Regarding claim 2, Shin and Hayashi disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Shin and Hayashi does not explicitly disclose: “wherein obtaining the current distance between the laser projection module and the user comprises:
obtaining a facial image of the user;
processing the facial image to determine a first ratio of a face of the user to the facial image; and
determining the current distance based on the first ratio”.
However, Norose teaches: “wherein obtaining the current distance between the laser projection module and the user comprises: 
obtaining a facial image of the user [see page: 3; lines: 1 – 3; The user distance measurement unit 3 determines the distance between the display 1 and the user based on the front camera 31 installed on the display surface side of the display 1 and the ratio of the user's face image area to the shooting range of the front camera 31. A distance calculating unit 32 for calculating]; 
processing the facial image to determine a first ratio of a face of the user to the facial image [see page: 3; lines: 15 – 16; Here, the apparent size of the display 1 can be regarded as an external image of the display 1 projected onto the subject. The projection range of the display 1 projected onto the subject is represented by the ratio of the distance from the user to the subject and the distance from the user to the display 1]; and 
determining the current distance based on the first ratio [see page: 3; lines: 1 – 3; The user distance measurement unit 3 determines the distance between the display 1 and the user based on the front camera 31 installed on the display surface side of the display 1 and the ratio of the user's face image area to the shooting range of the front camera 31. A distance calculating unit 32 for calculating]. 
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Shin to add the teachings of Hayashi as above, to further incorporate the teachings of Norose to obtaine a facial image of the user and based on that facial image to determine a first ratio of a face and measuring the current distance based on the first ratio [Norose see page: 3].

Regarding claim 3, Shin and Hayashi disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
Shin and Hayashi does not explicitly disclose: “further comprising:
calculating a second ratio of a preset feature region of the face in the facial image to the face; and
correcting the current distance based on the second ratio”.
However, Norose teaches: “further comprising: calculating a second ratio of a preset feature region of the face in the facial image to the face [see page: 4; lines: 7 – 10; FIG. 5A shows the relationship between the imaging data PD and the extraction region R1 at the position of the display 1 shown in FIG. In this case, the area of the central portion of the imaging data PD is extracted according to the ratio of h1 and p1, and becomes the extraction area R1. See page: 4; FIG. 5B shows the relationship between the imaging data PD and the extraction region R2 at the position of the display 1 shown in FIG. In this case, the area of the central portion of the imaging data PD is extracted according to the ratio of h2 and p2, and becomes the extraction area R2.]; and 
correcting the current distance based on the second ratio [see page: 4; lines: 12 – 13; FIG. 6 shows an example of an image displayed on the display surface 11. FIG. 6 shows an example of a display image when the distance between the display 1 and the user is a distance that is the apparent size shown in FIG].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Shin to add the teachings of Hayashi as above, to further incorporate the teachings of Norose to calculate a second ratio of a preset feature region of the face in the facial image to the face and updating the current distance based on the second ratio [Norose see page: 4].

Regarding claim 12 and 13, claim 12 and 13 is rejected under the same art and evidentiary limitations as determined for the method of claim 2 and 3 respectively.

Allowable Subject Matter
Claims 4 – 10 and 14 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tov et al (US 2019/0266402 A1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486